Citation Nr: 0622784	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-13 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus (claimed 
as ringing in both ears).  

3.  Entitlement to service connection for ingrown toenails.  

4.  Entitlement to service connection for otitis media.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1965 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss for VA purposes.

2.  The veteran's tinnitus is not related to his active 
service.  

3.  The veteran's ingrown toenail condition is not related to 
his active service.  

4.  The current medical evidence of record does not show 
chronic otitis media.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's active military service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2005).    

2.  The veteran's tinnitus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  The veteran's ingrown toenail condition was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  Otitis media was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases, 
including organic diseases of the nervous system, which are 
subject to presumptive service connection if manifested to a 
degree of 10 percent or more within one year of service 
separation.  38 C.F.R. §§ 3.307, 3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				A.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110; C.F.R. 
§§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The most recent medical evidence of record, an April 2005 VA 
audiological examination report, does not illustrate 
bilateral hearing loss as is defined under 38 C.F.R. § 3.385.  
Specifically, the report revealed pure tone thresholds, in 
decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
35
LEFT
25
20
25
30
35

The examination report also revealed that speech recognition 
scores using the Maryland CNC word list were 100 percent in 
the right ear and 96 percent in the left ear.       

The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.  Accordingly, 
the veteran's claim must be denied.  

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against his claim of 
entitlement to service connection for bilateral hearing loss, 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  Accordingly, the claim must 
be denied.    

				 	B.  Tinnitus

It was reported in the April 2005 VA audiological examination 
report that the veteran reported recurrent bilateral tinnitus 
that sounded like bells, "with onset 3-5 years."  It was 
noted that the veteran served as a radio operator during 
service and that he did not have significant noise exposure.  
It was also noted that occupational noise exposure included 
several years as an upholsterer in high noise levels without 
the use of hearing protection.  Additionally, the report 
stated that the veteran was a prior recreational hunter and 
that he used power saws.  The examiner concluded, "[t]he 
most likely etiology of the tinnitus is occupational and 
recreational noise exposure."  A May 2005 VA examination 
report listed an impression of "[t]innitus in both ears 
secondary to mild sensorineural hearing loss, as explained on 
recent audiometric evaluation."  The examiner then indicated 
that he agreed with the findings stated in the April 2005 VA 
audiological examination report.  

The preponderance of the evidence is against the veteran's 
claim.  The veteran's service medical records are silent for 
either complaints of, or a diagnosis of, tinnitus.  Moreover, 
although the veteran currently has tinnitus, the examiner who 
conducted the April 2005 VA audiological examination report 
stated that the veteran's tinnitus was most likely due to 
occupational and recreational noise exposure.  There is no 
competent countervailing medical opinion of record relating 
the veteran's tinnitus to service.  As such, the veteran's 
claim must be denied.          

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against his claim, 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  Accordingly, the claim must 
be denied.    

				C.  Ingrown Toenails

The veteran's service medical records do include a September 
1966 report, wherein it is indicated that the veteran had an 
ingrown toenail in his right foot.  The service medical 
records, including the separation examination report are 
otherwise negative for any complaints of, or treatment for, 
ingrown toenails.  

Post-service medical evidence does show treatment for ingrown 
toenails, but not until 2000, more than three decades after 
the veteran's separation from service.  This lengthy period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, there is no competent medical opinion of record 
relating the veteran's ingrown toenails to service.  In this 
regard, it is emphasized that VA is not required to obtain a 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show a 
causal connection between ingrown toenails and his period of 
military service.  Therefore, the veteran's claim must be 
denied.  

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against his claim, 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  Accordingly, the claim must 
be denied.    

				D.  Otitis Media  

The veteran's service medical records show that the veteran 
was treated for otitis media during service and private 
medical records show he was treated for this condition after 
his separation from service in 1970, 1977, and 2000.  

A May 2005 VA examination report stated that, upon physical 
examination, the ear canals, the auricles, and the tympanic 
membranes were normal.  There was no apparent middle ear 
effusion or infection.  There was no discharge or evidence of 
cholesteatoma.  There was tenderness of the pterygoid muscles 
around the ears, more on the right than on the left.  There 
was no active inner ear disease present and there was no 
evidence of infection in the middle, inner, or external ear.  
The examiner noted that the veteran had dentures, which he 
estimated to be 25 years old, that had missing posterior 
teeth and did not seat themselves adequately.  He noted 
further that when the veteran opened and closed his mouth his 
teeth moved significantly.  The impression was "[n]o 
evidence of chronic otitis media."  The examiner then stated 
that the veteran's ear discomfort appeared to be more due to 
tempomandibular joint dysfunction from ill-fitting dentures.  
It is clear from a reading of the examination report that the 
examiner reviewed the veteran's claims folder in conjunction 
with the examination.   

The preponderance of the evidence is against the veteran's 
claim.  The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.  Here, the 
most recent medical evidence of record, the May 2005 VA 
examination report, stated that there was no evidence of 
chronic otitis media.  Concomitantly, the examiner did not 
relate otitis media to the veteran's service.  In this 
regard, there is no competent medical opinion of record 
relating otitis media to the veteran's service.  Accordingly, 
the veteran's claim must be denied.  
  
In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against his claim, 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  Accordingly, the claim must 
be denied.    

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, June 2001, October 2001, and 
January 2005 letters informed the veteran of what the 
evidence needed to show in order to establish entitlement to 
service connection.  The June 2001 and January 2005 letters 
also informed the veteran of VA's duty to assist him in 
obtaining evidence for his claim.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the January 2005 VCAA notice letter did 
request that the veteran send to VA any evidence in his 
possession that pertained to his claims.
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the veteran having been informed of the VCAA, 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  For example, after the most 
recent of the VCAA letters had been sent to the veteran the 
claim was readjudicated by the AOJ in the September 2005 
supplemental statements of the case.  

Additionally, the veteran's Social Security Administration 
records were obtained and he was afforded VA examinations in 
April 2005 and May 2005.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for ingrown toenails is denied.  

Service connection for otitis media is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


